UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1323


EDAR Y. ROGLER,

                Plaintiff – Appellant,

          v.

ALEXANDRA M. FOTOS, in her personal capacity, in              her
landlord capacity, in her premise owner capacity,             for
Christine Fotos, d/b/a Alexandra M. Fotos; NEIL HARPE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:14-cv-00228-JKB)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edar Y. Rogler, Appellant Pro Se. Anne Marie McGinley, DECARO,
DORAN, SICILIANO, GALLAGHER & DEBLASIS, LLP, Bowie, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edar     Y.   Rogler    appeals       the     district       court’s     orders

dismissing her complaint and awarding attorney’s fees and costs

to Defendants and denying her motion to reconsider the order.

We   have    reviewed   the   record    and       find   no    reversible     error.

Accordingly, we grant leave to proceed in forma pauperis and

affirm for the reasons stated by the district court.                       Rogler v.

Fotos,   No.   1:14-cv-00228-JKB       (D.    Md.    Dec.     9,   2014;   Oct.   22,

2015; Jan. 21, 2016; Feb. 26, 2016).                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                        2